Per Curiam.
A disciplinary complaint was filed with the Counsel for Discipline of the Nebraska State Bar Association against Lesli M. Walzak on December 9,1991.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1989), respondent filed a voluntary surrender of license with this court. Respondent freely and voluntarily waived all proceedings against her in connection with the pending disciplinary complaint. Respondent knowingly admitted that she had violated DR 1-102(A)(1) and (4) of the Code of Professional Responsibility. She also freely and voluntarily consented to an order of disbarment and waived her right to notice, appearance, or hearing prior to entry of the order.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
White, J., not participating.